United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-51205
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

RONALD JAY CLIFTON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. MO-02-CR-48-ALL
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Ronald Jay Clifton pleaded guilty to counts one and two of

an information charging him with conspiracy to commit fraud and

securities fraud.   Clifton has appealed, raising issues related

to the district court’s upward departure from the guideline

imprisonment range.   In his plea agreement, Clifton waived the

right to raise these issues on appeal and the record reflects

that the waiver was knowing and voluntary.    See United States v.

Melancon, 972 F.2d 566, 567–68 (5th Cir. 1992).   We caution

counsel that the assertion of issues on appeal that are plainly


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 02-51205
                                  -2-

barred by a plea agreement and the failure to explain in briefing

why the defendant’s issues are not waived invites the imposition

of a sanction.     See United States v. Martinez, 263 F.3d 436, 438

(5th Cir. 2001).    The appeal is

     DISMISSED.